IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20824
                         Summary Calendar



ANCHOR PAVING COMPANY,
doing business as Anchor, Inc.,
                                          Plaintiff-Appellant,

versus

METROPOLITAN TRANSIT AUTHORITY
OF HARRIS COUNTY ET AL.,

                                          Defendants,

MANHATTAN CONSTRUCTION CO.; W. KYLE GOOCH,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                          (H-97-CV-2197)
                       - - - - - - - - - -

                           July 6, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges

PER CURIAM:*

     Plaintiff-Appellant Anchor Paving Company appeals the district

court’s denial of its motion to remand following the removal of

this action from state court.

     Anchor Paving first argues that the district court lacked

subject-matter jurisdiction because no federal question existed.

The district court had subject-matter jurisdiction to hear this

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
case.   See Steel Co. v. Citizens for a Better Environment, 118 S.

Ct. 1003, 1010 (1998); Bell v. Hood, 327 U.S. 678, 685 (1946).

     Anchor Paving also asserts that this matter was improperly

removed to federal court under 28 U.S.C. § 1441(c).    Anchor Paving

did not raise this issue before the district court; we will

therefore not consider the issue because it is waived.      In re Shell

Oil Co., 932 F.2d 1519, 1523 (5th Cir. 1991).

     Anchor Paving argues that the district court abused its

discretion by not remanding its state-law claims to state court

after it granted summary judgment on the federal claim.            The

district court did not abuse its discretion.          See     Cinel v.

Connick, 15 F.3d 1338, 1345 (5th Cir. 1994); Metropolitan Wholesale

Supply, Inc. v. M/V ROYAL RAINBOW, 12 F.3d 58, 61 (5th Cir. 1994);

Guidry v. Bank of LaPlace, 954 F.2d 278, 286 (5th Cir. 1992).      The

judgment of the district court is

AFFIRMED.




                                2